


Exhibit 10.1
 


 
ASSET PURCHASE AGREEMENT
 
THIS ASSET PURCHASE AGREEMENT (the “Agreement”) is made as of the 3rd day of
December, 2008, by and between ArtSelect, Inc, a Delaware corporation (“Seller”)
and Metaverse Corporation, a New Jersey corporation (“Purchaser”). Each of
Seller and Purchaser may hereafter be referred to as a “Party” and collectively
as the “Parties”.
 
RECITALS
 
WHEREAS, Seller is engaged in the business of selling home and office framed and
unframed wall décor to retailers, catalogers, membership organizations and
consumers through both online and traditional retail and wholesale distribution
channels;
 
WHEREAS, Seller’s primary business assets include inventory consisting primarily
of print reproductions and picture frames, website and technology that permits
business partners to create branded sub-domains on Seller’s website, and two
leased facilities in Fairfield, Iowa;
 
WHEREAS,  Seller and a21, Inc, (“Parent”) have experienced substantial financial
difficulties and have determined that it is in the best interest of Seller and
Parent to file for bankruptcy protection and sell the business and assets of
Seller as a going concern free and clear of all liens and encumbrances.
 
WHEREAS, the Seller anticipates filing a petition for bankruptcy protection on
or about December 4, 2008 (the actual date of the filing is referred to
as  “Filing Date” and Seller’s Bankruptcy case is referred to as (the
“Bankruptcy Case”), under Chapter 11 of Title 11, United States Code (the
“Bankruptcy Code”), in the United States Bankruptcy Court for the Middle
District of Florida (the “Bankruptcy Court”);
 
WHEREAS, Seller desires to sell to Purchaser, and Purchaser desires to purchase
from Seller, selected assets free and clear of all debts, claims, liens, taxes,
mortgages, and any other liabilities of the Seller pursuant to 11 U.S.C. §363(b)
and (f).
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and intending to be legally bound hereby, the
Parties agree as follows:
 
ARTICLE 1
 


 
Definitions and References
 
“Affiliate” has the meaning ascribed to such term in the Bankruptcy Code.
 
“Agreement Date” means the first date upon which this Agreement has been
mutually executed and delivered by Seller and Purchaser.
 

 
Page 1

--------------------------------------------------------------------------------

 

“Ancillary Documents” means all documents, instruments and agreements executed
and delivered pursuant to the terms of this Agreement including, without
limitation, the Bill of Sale and the Assignment of Intellectual Property
described in Section 4.4(a)
 
“Bankruptcy Case” is defined in the recitals.
 
“Bankruptcy Code” is defined in the recitals.
 
“Bankruptcy Court” is defined in the recitals.
 
“Bid Procedure Order” means the order of the Bankruptcy Court approving the Bid
Procedure Motion containing, among other things, provisions substantially the
same as those set forth in Exhibit B attached hereto and reasonably satisfactory
to Purchaser and its counsel.
 
“Business Day” means any day that is not a Saturday, Sunday or a day on which
the commercial banks in Jacksonville, Florida are required or permitted to; be
closed.
 
“Claims” has the meaning set forth in Section 2.1.
 
“Closing” means the consummation of the sale of certain assets to Purchaser
pursuant to Section 4.2 hereof.
 
“Closing Date” means the date upon which a Closing occurs as set forth in
Section 4.2 of this Agreement.
 
“Encumbrances” shall mean any mortgage, pledge, lien (statutory or otherwise),
security interest, warehouseman’s lien, landlord’s lien, easement, right of way,
covenant, claim, restriction, right, option, conditional sale or other title
retention agreement, charge or encumbrance of any kind or nature.
 
“Equipment” has the meaning set forth in Section 2.2(a).
 
“Excluded Assets” has the meaning set forth in Section 2.4.
 
“Filing Date” is defined in the recitals.
 
“Governmental Entity” means any court, administrative agency or commission or
other governmental authority or instrumentality, domestic or foreign.
 
“Intellectual Property” has the meaning set forth in Section 2.2(a).
 
“Inventory” has the meaning set forth in Section 2.2(c).
 
“Knowledge” of a Person which is not an individual means the actual knowledge
(as of the date(s) of the relevant representation) of the executive officers and
directors of such Person.
 
“Landlord” has the meaning set forth in Section 2.3.
 

 
Page 2

--------------------------------------------------------------------------------

 

“Law” means any federal, state, local or foreign law, statute, rule, regulation
or ordinance of any Governmental Entity.
 
“Lease” has the meaning set forth in Section 2.3, including, without limitation,
all of Seller’s right, title and interest of whatever type or nature thereunder,
including without limitation, all occupancy and possessory rights, and all
rights to leasehold improvements, guarantees, insurance proceeds (exclusive of
deductibles or self-insured retention amounts) credits, prepaid expenses,
security deposits, subrent, refunds, escrow accounts, condemnation rights and
awards and all proceeds therefrom, reciprocal easement agreements,
nondisturbance agreements, development and other ancillary agreements relating
to such Lease, and all other interests of Seller thereunder.
 
 “Permitted Encumbrances” means (A) statutory liens for current taxes or other
governmental charges with respect to Seller’s real property not yet due and
payable or the amount or validity of which is being contested; (B) mechanics,
carriers, workers, repairers and similar statutory liens arising or incurred in
the ordinary course of business for amounts which are not delinquent and which
could not, individually or in the aggregate, have a material adverse effect; (C)
zoning, entitlement, building and other land use regulations imposed by
governmental agencies having jurisdiction over Seller’s real property which are
not violated by the current use and operation of such real property; (D)
covenants, conditions, restrictions, easements and other matters of record
affecting title to Seller’s real property which do not unreasonably interfere
with the current use, occupancy, or value, or the marketability of title, of
such real property; and (E) any other Encumbrances which will be discharged in
connection with the Sale Order or any other actions of the Bankruptcy Court.
 
“Person” means any individual, partnership, joint venture, firm, corporation,
limited liability company, association, trust or other enterprise, or any
government or political subdivision or any agency, department or instrumentality
thereof.
 
“Premises” has the meaning set forth in Section 2.3.
 
“Price Allocation” has the meaning set forth in Section 4.5.
 
“Purchased Assets” has the meaning set forth in Section 2.2.
 
“Sale Order” means the order of the Bankruptcy Court approving this Agreement
and the sale by Seller to Purchaser of the Purchased Assets, free and clear of
all liens and interests in the property pursuant to Bankruptcy Code Section
363(f) and (m) and authorizing the assumption and assignment of the Assumed
Contracts pursuant to Bankruptcy Code Section 365 and containing, among other
things, provisions substantially the same as those set forth on Exhibit A
attached hereto and reasonably satisfactory to Purchaser and its counsel.
 
“Taxes” means all taxes, charges, fees, duties, levies or other assessments,
including, without limitation, income, gross receipts, net proceeds, ad valorem,
real and personal property (tangible and intangible), sales, use, franchise,
excise, value added, payroll, unemployment, stamp, leasing, lease, user,
transfer, occupational, employees’ income withholding and Social Security taxes
imposed on the Sale by the United States or any other country or by any state,
 

 
Page 3

--------------------------------------------------------------------------------

 

municipality, subdivision or instrumentality of the United States or of any
other country or by any other tax authority, including all applicable penalties
and interest.
 
“Tax Return” means any report, return or other information required to be
supplied by Seller to a taxing authority in connection with Taxes.
 
“Termination Date” has the meaning set forth in Section 4.5.
 
ARTICLE 2
 


 
Purchase and Sale of Assets
 
Section 2.1. Agreement to Purchase and Sell. On the terms and subject to the
conditions contained in this Agreement, Purchaser agrees to purchase from
Seller, and Seller agrees to sell to Purchaser, all of Seller’s right, title and
interest in and to the Purchased Assets (as hereinafter defined). The Purchased
Assets shall be sold to Purchaser free and clear of any and all debts, liens,
taxes, claims (as claim is defined in Section 101(5) of the Bankruptcy Code) and
other Encumbrances and liabilities of Seller or its bankruptcy estate of
whatever kind or nature, including but not limited to any and all security
interests, landlord’s liens, warehouseman’s liens, mortgages, pledges, charges,
suits, licenses, options, rights of recovery, judgments, rights of first
refusal, orders and decrees of any court or foreign or domestic governmental
entity, interest, covenants, restrictions, indentures, instruments, leases,
options, contracts, agreements, claims for reimbursement, contribution,
indemnity or exoneration, successor, products liability, environmental, taxes,
labor, alter ego and other liabilities (collectively, “Claims”), it being
understood and agreed that Purchaser does not and shall not assume or become
liable for any of the debts, liabilities or Claims of Seller in connection with
the prior operation of Seller’s business, including any claims for negligence,
products, liability, breach of contract or labor related obligations arising out
of collective bargaining agreements or otherwise.
 
Section 2.2. Enumeration of Purchased Assets. The following assets of the Seller
used in connection with the Business shall constitute the “Purchased Assets”:
 
(a) all existing operating equipment, manufacturing equipment, office equipment,
furniture, computers, computer files and books at the Premises, together with
related spare parts and accessories, all as set forth on Schedule 2.2(a)
attached hereto and made a part hereof (collectively, the “Equipment”).  
 
(b) all of Seller’s trademarks (including, without limitation, the federal
trademarks “ArtSelect” (Serial Number 78487711 – Registration Number 3084598),
“ArtSelect” (Serial Number 75452318 – Registration Number 2327273), “Poster Z”
(Serial Number 77235000) and “Art Gazebo” (Serial Number 78491642 – Registration
Number 3015652), copyrights, trade names (including, without limitation, the
trade name “ArtSelect”), service marks, and service names, internet domain
names, including “artselect.com,”, trade secrets (all both registered and common
law), and all rights associated therewith and appurtenant thereto,
 

 
Page 4

--------------------------------------------------------------------------------

 

and all assorted goodwill all as set forth on Schedule 2.2(b) attached hereto
and made a part hereof (collectively “Intellectual Property”);
 
(c) all remaining inventory of Seller (collectively, the “Inventory”).
 
(d) All customer lists, customer relationships, customer files, customer product
specifications, historical sales and price information, vendor and supplier
lists, historical vendor and supplier purchase and price information, marketing
plans, market studies, customer proposals and all other files and records and
business records relating to the production, marketing and sale of Seller’s
products (collectively, “Business Records”).  Purchaser agrees to retain all
such records for three years and to give the Seller and any bankruptcy trustee
subsequently appointed for Seller reasonable access and the right to copy(at the
expense of Seller or such trustee, as applicable) all such records for their
business purposes.
 
Section 2.3. Leased Premises. Subject to the terms and conditions set forth in
this Agreement, the Purchaser shall assume the Lease Agreement by and between
Seller and Nathan Zenack, Mary K. Miller, Johnson Children Irrevocable Trust,
Clair M. and Mary K. Johnson Revocable Trust, Robert C. and Dorothy A. Johnson
as lessors (the “185th Landlord”) dated November 16, 2007 (the “185th Lease”)
for the premises located at 2094 185th Street, Suite H-2, Fairfield, Iowa 52556
(the “185th Premises”) and the Lease Agreements by and between Seller and Jack
H. Kulp and Suzanne Kulp, Trustees of the Kulp  Family Trust (the “South
23rd-Landlord) last dated July 10, 2007 (the “South 23rd Leases”) for the
premises located at 502-508 South 23rd Street, Fairfield, Iowa 52556 (the “South
23rd Premises”) (and the 185th Lease and the South 23rd Leases shall be deemed
included in the term “Purchased Assets” as used herein) provided that Purchaser
shall have no liability with respect to any pre-closing liabilities under the
Lease.
 
Section 2.4. Assumed Executory Contracts.  Subject to the terms and conditions
set forth in this Agreement, the Purchaser shall assume and agree to perform all
the following: (i) all Seller’s outstanding, unfilled customer orders entered
into in the ordinary course of business consistent with past practice as of the
Closing Date, provided that Seller shall deliver to Buyer all deposits and
payments received with respect to the unperformed  portion of such customer
orders; (ii)   the Consultant Agreement, dated August 12, 2005, between Seller
and Haydn’s Consulting, Inc. and the Consultant Agreement, dated April 1, 2005,
between Seller and P.C. Harlan, Inc.; and (iii)  all contracts listed on
Schedule 2.4 (collectively, together with the 185th Lease and the South 23rd
Leases, the  “Assumed Contracts”), provided that Purchaser shall have no
liability for preclosing liabilities and obligations under the Assumed Contracts
except for customer orders.
 
Section 2.5. Excluded Assets. The Purchased Assets shall only include the assets
set forth in Section 2.2 and Section 2.3 and Section 2.4, and shall not include
any other asset of Seller or its bankruptcy estate, or the assets of Parent and
its bankruptcy estate, including, without limitation, the following “Excluded
Assets”:
 

 
Page 5

--------------------------------------------------------------------------------

 



 
(a) all cash and cash equivalents (including the Purchase Price) or similar
investments, bank accounts, commercial paper, certificates of deposit, Treasury
bills and other marketable securities;
 
(b) all accounts receivable and other receivables, whether or not billed;
 
(c) all of Seller’s credits, prepaid expenses, deferred charges, advance
payments, security deposits (other than security deposit under the Lease),
returns to and rebates from vendors, and prepaid items arising prior to the
Closing;
 
(d) all other tangible property (other than Inventory, Equipment, Intellectual
Property and Business Records) and all warranties and guarantees, if any,
express or implied, in connection therewith to the extent transferable
 
(e) the rights of Seller under this Agreement and all cash and non-cash
consideration payable or deliverable to Seller under this Agreement;
 
(f) all rights which accrue or will accrue to the benefit of the Seller under
this Agreement or any document executed and delivered in connection herewith;
 
(g) all rights to refunds or recoupment of taxes of the Seller for periods
ending on or before the Closing Date;
 
(h) all of Seller’s corporate and tax books and records, including, without
limitation, the corporate charter, seals, minute books, stock transfer books and
other documents relating exclusively to the organization and existence of the
Seller as a limited liability company and accounts receivable records (excluding
Business Records, provided Seller and its bankruptcy trustee shall have the
right to copy (at the expense of Seller or such trustee, as applicable) any
Business Records for Trustee’s business purposes);
 
(i) all causes of action belonging to Seller or its bankruptcy estate,
including, but not limited to, any causes of action (i) against any Affiliates
of Seller, and/or (ii) arising under Chapter 5 of the Bankruptcy Code;
 
(j) all materials subject to any attorney-client or other privilege as well as
any information concerning employees, the disclosure of which would violate an
employee’s reasonable expectation of privacy; and
 
(k) all insurance policies and all rights thereunder.
 
Section 2.6. Deemed Consents and Cures.  For all purposes of this Agreement
(including all representations and warranties of Seller contained herein),
Seller shall be deemed to have obtained all required consents in respect of the
assignment of any Assumed Contract and to have cured all defaults thereunder if,
and to the extent that, pursuant to the Sale Order, Seller is authorized to
assume and assign Assumed Contracts and/or Assumed Leases to Purchaser pursuant
to section 365 of the Bankruptcy Code.
 

 
Page 6

--------------------------------------------------------------------------------

 



 
ARTICLE 3
 


 
Liabilities
 
Section 3.1. Excluded Liabilities.  Purchaser shall not assume and shall not be
deemed to have assumed or otherwise be liable for any debts, Claims, obligations
or other liability of Seller or its bankruptcy estate whatsoever, except of post
closing obligations under Assumed Contracts and obligations to customers under
customer orders (the “Excluded Liabilities”), all of which shall remain the sole
responsibility and obligation of Seller.
 
ARTICLE 4
 


 
Purchase Price; Manner of Payment and Closing
 
Section 4.1. Consideration. The purchase price (the “Purchase Price”) for the
Purchased Assets shall be Seven Hundred Thousand Dollars ($700,000.00).  Solely
for the purposes of the evaluation by Seller of any competing bids, no
additional value shall be attributed to the Inventory.  The Purchaser agrees to
pay the Purchase Price in the manner described in Section 4.2 below. The
Purchase Price shall be allocated among the Purchased Assets in the manner
described in Section 4.4.
 
Section 4.2. Time and Place of the Closing. The closing of the transactions
contemplated by this Agreement shall take place at 10:00 a.m., Eastern Standard
Time, at the offices Foley & Lardner LLP, Jacksonville Florida (the “Foley
Firm”), (a) within three (3) Business Days after all of the conditions set forth
in Article 7 have been satisfied or waived (or such longer period after such
conditions have been satisfied as may be required by the Sale Order under the
provisions of the Federal Rules of Bankruptcy Procedure 6004(g) or 6006(d)), or
(b) on such other date as the Parties mutually agree upon so long as Purchaser
is deemed a good faith purchaser under 11 U.S.C. § 363(m), but no later than
sixty (60) days from the Filing Date, time being of the essence (the “Closing”).
The date on which the Closing occurs in accordance with the foregoing and
effective upon receipt of the Purchase Price is referred to in this Agreement as
the “Closing Date.”
 
Section 4.3. Manner of Payment of the Consideration. Contemporaneous with the
execution of this Agreement, Purchaser shall deliver to Foley Firm, acting as
escrow agent,  a cashier’s check for $50,000 (the “Deposit”), to be held by the
Foley Firm in escrow in a non-interest bearing trust account subject to the
terms hereof. At the Closing, Purchaser shall authorize the release of the
Deposit to Seller and pay the balance of the Purchase Price to the Seller  by
wire transfer of immediately available funds to an account designated by Seller,
which Seller shall designate by written notice delivered to Purchaser not later
than two (2) Business Days prior to the Closing Date.  If the sale does not
close and the Purchaser is not in default of this Agreement, the Deposit shall
be returned to Purchaser.
 

 
Page 7

--------------------------------------------------------------------------------

 



 
Section 4.4. Closing Deliveries. At the Closing:
 
(a) Seller shall execute and deliver to Purchaser a Bill of Sale, and an
Assignment of Intellectual Property, substantially in the forms attached as
Exhibits C-1 and C-2 and such other bills of sale, endorsements, assignments and
such other instruments of transfer and conveyance, in form and substance
reasonably satisfactory to Purchaser’s counsel, as shall be effective, together
with the Sale Order, to vest in Purchaser as of the Closing Date good title,
free and clear, in accordance with the terms of the Sale Order, of any Claims to
all of the Purchased Assets as provided herein and in the Sale Order;
 
(b) Purchaser shall deliver to Seller, a certificate, dated the Closing Date and
signed by Purchaser’s President, Chief Executive Officer or Chief Operating
Officer, certifying that the representations and warranties of Purchaser
contained in Section 5.1 are accurate and complete both when made and at and as
of the Closing Date with the same effect as though made at and as of such time
and that all covenants required by the terms hereof to be performed by Purchaser
on or before the Closing Date, to the extent not waived by Seller in writing,
have been so performed in all material respects (or, if any such covenant has
not been so performed, indicating that such covenant has not been performed);
and
 
(c) Purchaser shall deliver to Seller, a certificate, dated the Closing Date and
signed by Purchaser’s President, Chief Executive Officer or Chief Operating
Officer attaching (A) a certified copy of the resolutions of the board of
directors of Purchaser authorizing the execution, delivery and performance of
this Agreement and all documents associated herewith; and (B) a certified copy
of the certificate of incorporation and by-laws of Purchaser and all amendments
thereto.
 
Section 4.5. Allocation of Consideration. The Purchase Price shall be allocated
among the Purchased Assets in the manner required by Section 1060 of the
Internal Revenue Code of 1986, as amended (the “Price Allocation”). The Purchase
Price shall be allocated among the Purchased Assets in accordance with Schedule
4.5. Each Party agrees to timely file an IRS Form 8594 reflecting the Price
Allocation for the taxable year that includes the Closing Date and to make any
timely filing required by applicable state or local laws. Each Party hereto
shall adopt and utilize the Price Allocation for purposes of all tax returns
filed by them and shall not voluntarily take any position inconsistent with the
foregoing in connection with any examination of any tax return, any refund
claim, any litigation proceeding or otherwise. In the event that the Price
Allocation is disputed by any taxing authority, the Party receiving notice of
the dispute shall promptly notify the other Party of such dispute and the
Parties shall cooperate in good faith in responding to such dispute in order to
preserve the effectiveness of the Price Allocation.
 
Section 4.6. Prorations. All obligations due with respect to the Purchased
Assets for periods prior to the Closing Date shall be paid in full or otherwise
satisfied by Seller, and all obligations due with respect to the Purchased
Assets for periods from and after the Closing Date shall be paid in full or
otherwise satisfied by Purchaser.  The covenant under this Section 4.6 shall
survive the termination of this Agreement.
 

 
Page 8

--------------------------------------------------------------------------------

 



 
ARTICLE 5
 


 
Representations and Warranties
 
Section 5.1. Purchaser’s Representations and Warranties. Purchaser represents
and warrants to Seller that:
 
(a) Purchaser is a corporation validly existing and in good standing under the
laws of the jurisdiction of its organization. Purchaser is duly qualified and in
good standing in each jurisdiction in which the nature of its business requires
it to be so qualified.
 
(b) Purchaser has full power and authority to enter into and perform this
Agreement and all documents and instruments to be executed by Purchaser pursuant
to this Agreement. The execution and delivery of this Agreement by Purchaser,
and the performance by Purchaser of all of its obligations hereunder, have been
duly authorized and approved prior to the date hereof by all necessary entity
action. This Agreement has been duly executed and delivered by Purchaser and
constitutes its legal, valid and binding agreement, enforceable against it in
accordance with its terms, except (i) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally and (ii) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies.
 
(c) Except for the Court’s entry of the Sale Order, no consent, authorization,
order or approval of, or filing or registration with, any governmental authority
or other Person is required for the execution and delivery by Purchaser of this
Agreement and the consummation by Purchaser of the transactions contemplated by
this Agreement.
 
(d) Neither the execution and delivery of this Agreement by Purchaser, nor the
consummation by Purchaser of the transactions contemplated hereby, will conflict
with or result in a breach of any of the terms, conditions or provisions of the
certificate of formation or operating agreement of Purchaser, or of any
agreement or instrument to which Purchaser is a party or any of its properties
is subject or bound or any statute or administrative regulation, or of any
order, writ, injunction, judgment or decree of any court or governmental
authority or of any arbitration award that is binding upon Purchaser, which
breach or conflict would materially affect Purchaser’s ability to perform its
obligations hereunder.
 
(e) Purchaser has not dealt with any person or entity who is or may be entitled
to a broker’s commission, finder’s fee, investment banker’s fee or similar
payment from Seller for arranging the transactions contemplated hereby or
introducing the Parties to each other.
 
(f) Purchaser has and, at Closing, shall have sufficient cash on hand to pay the
Purchase Price and to make all other necessary payments of fees and expenses in
connection with the transactions contemplated by this Agreement, if any.
 

 
Page 9

--------------------------------------------------------------------------------

 



 
(g) PURCHASER HEREBY ACKNOWLEDGES AND AGREES THAT, EXCEPT AS OTHERWISE EXPRESSLY
PROVIDED IN SECTION 5.2 BELOW AND OTHERWISE EXPRESSLY STATED IN THIS AGREEMENT
OR THE ANCILLARY DOCUMENTS, SELLER MAKES NO REPRESENTATIONS OR WARRANTIES
WHATSOEVER, EXPRESS OR IMPLIED, WITH RESPECT TO ANY MATTER RELATING TO THE
PURCHASED ASSETS INCLUDING, WITHOUT LIMITATION, INCOME TO BE DERIVED OR EXPENSES
TO BE INCURRED IN CONNECTION WITH THE PURCHASED ASSETS, THE VALUE OF THE
PURCHASED ASSETS (OR ANY PORTION THEREOF), THE TRANSFERABILITY OF THE PURCHASED
ASSETS, TITLE TO THE PURCHASED ASSETS (OR ANY PORTION THEREOF), OR ANY OTHER
MATTER OR THING RELATING TO THE PURCHASED ASSETS OR ANY PORTION THEREOF. WITHOUT
IN ANY WAY LIMITING THE FOREGOING, SELLER HEREBY DISCLAIMS ANY WARRANTY, EXPRESS
OR IMPLIED, OF MERCHANTABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE AS TO ANY
PORTION OF THE PURCHASED ASSETS. PURCHASER FURTHER ACKNOWLEDGES THAT PURCHASER
HAS CONDUCTED AN INDEPENDENT INSPECTION AND INVESTIGATION OF THE PHYSICAL
CONDITION OF THE PURCHASED ASSETS AND ALL SUCH OTHER MATTERS RELATING TO OR
AFFECTING THE PURCHASED ASSETS AS PURCHASER DEEMED NECESSARY OR APPROPRIATE AND
THAT IN PROCEEDING WITH ITS ACQUISITION OF THE PURCHASED ASSETS, EXCEPT FOR ANY
REPRESENTATIONS AND WARRANTIES EXPRESSLY SET FORTH IN SECTION 5.2, PURCHASER IS
DOING SO BASED SOLELY UPON SUCH INDEPENDENT INSPECTIONS AND INVESTIGATIONS.
ACCORDINGLY, PURCHASER WILL ACCEPT THE PURCHASED ASSETS AT THE CLOSING “AS IS,”
“WHERE IS,” AND “WITH ALL FAULTS” INCLUDING THE INVENTORY WHICH IS PURCHASED
STRICTLY WITHOUT ANY POSSIBLE REPRESENTATIONS OR WARRANTIES.
 
Section 5.2. Seller’s Representations and Warranties. Seller represents and
warrants to Purchaser that:
 
(a) Organization, Standing and Power.  Seller is a corporation duly organized,
validly existing and in good standing under the laws of the State of
Delaware.  Seller has the requisite power and authority to own, lease and
operate their properties, including the Purchased Assets, and to conduct the
Business as currently conducted.
 
(b) Authority.  Seller has all corporate power and authority necessary to
execute this Agreement and Ancillary Documents to which it is or will be a party
(the “Seller Ancillary Agreements”) and to consummate the transactions
contemplated hereby and thereby.  The execution and delivery of this Agreement
and the consummation of the transactions contemplated hereby by Seller has been
duly authorized by all necessary corporate action, and the execution and
performance of the Seller Ancillary Documents by Seller will be authorized by
all necessary corporate action prior to the Closing.  This Agreement
constitutes, and upon execution of each of the Seller Ancillary Agreements such
agreements will constitute, valid and binding obligations of Seller, enforceable
against Seller in accordance with their respective
 

 
Page 10

--------------------------------------------------------------------------------

 

terms.  Notwithstanding anything to the contrary contained herein, no provision
of this Agreement is binding upon Seller unless and until the entry of the Sale
Order.
 
(c) No Breach or Conflict.  Except in connection with the Bankruptcy Case and
subject to the Sale Order, neither the execution, delivery or performance of
this Agreement and the Seller Ancillary Documents, nor the consummation of the
transactions contemplated hereby and thereby, will (a) cause Seller to breach
any material Law or Order that is applicable to the Business, except for such
breaches that would not be likely to have a material adverse effect, or (b)
conflict with or result in a violation of any Seller’s organizational documents.
 
(d) Assets.  On the Closing Date, Purchaser will acquire title to, or a valid
leasehold interest in, as applicable, all of Seller’s right, title and interest
in the Purchased Assets, free and clear of any and all Encumbrances other than
Encumbrances disclosed on Schedule 5.2(d).
 
(e) Leased Real Property.  
 
(1) Seller has delivered to Purchaser a true and complete copy of the 185th
Lease and the South 23rd Leases and all amendments thereto, including, without
limitation all superior leases.  Seller is not party to any oral real property
leases with respect to any facility.  To the knowledge of Seller, Seller has not
assigned, subleased, mortgaged, deeded in trust or otherwise transferred or
encumbered the 185th Lease or the South 23rd Leases or any interest therein,
except for any Permitted Encumbrances or except in connection with the
Bankruptcy Case.
 
(2) To the knowledge of Seller, there are no pending condemnation or eminent
domain proceedings with respect to the 185th Premises or the South 23rd
Premises.
 
(3) To the knowledge of Seller, the current use of the 185th Premises and the
South 23rd Premises does not violate in any material respect the 185th Lease or
the South 23rd Leases, respectively, or any instrument of record or agreement
affecting the 185th Premises or South 23rd Premises. To the knowledge of Seller,
there is no violation of any covenant, condition, restriction, easement,
agreement or Order of any Governmental Entity having jurisdiction over the 185th
Premises or the South 23rd Premises that materially affects the use or occupancy
thereof.
 
(f) Claims, Litigation and Disputes.  To Seller’s knowledge, except (i) as set
forth on Schedule 5.2(f) and (ii) for the Bankruptcy Case, there is no pending
proceeding before a Governmental Entity adversely affecting (A) Seller’s ability
to perform its obligations hereunder or (B) the ownership, use, maintenance or
operation of the Purchased Assets by Seller, that in any such case if determined
adversely to Seller, would reasonably be expected to have a material adverse
effect.
 

 
Page 11

--------------------------------------------------------------------------------

 



 
(g) Purchased Contracts.  Except as would not have a material adverse effect,
(i) to Seller’s knowledge, each Assumed Contract is valid, binding upon Seller
and in full force and effect, and (ii) except for any breach or default in
connection with or as a result of the Bankruptcy Case, neither Seller, nor, to
Seller’s knowledge, any other party to any Assumed Contract is in material
breach thereof or default thereunder and there does not exist, to Seller’s
knowledge, any event, occurrence, condition, or act that, with the giving of
notice, the lapse of time, or the happening of any further event or condition,
would become a material breach or default under any Assumed Contract.  As of the
date hereof, to Seller’s knowledge, Seller has not received any written notice
of the intention of any party to terminate any Assumed Contract.
 
(h) Compliance With Laws.  The Seller is in compliance with all material Laws
applicable to the Business, except in any  such case where the failure to be in
compliance would not have a material adverse effect.  To Seller’s knowledge,
Seller has not received any written notice within the past 12 months relating to
violations or alleged violations or defaults under any applicable Law or Order,
where the failure to cure would result in a material adverse effect.
 
(i) Brokers.  Seller has not dealt with any Person who is or may be entitled to
a broker’s commission, finder’s fee, investment banker’s fee or similar payment
from Purchaser for arranging the transaction contemplated hereby or introducing
the Parties to each other.
 
ARTICLE 6
 


 
Conduct Prior to the Closing
 
Section 6.1. Access and Information. Subject to the right of Seller to limit
access to certain proprietary or confidential information prior to entry of the
Sale Order and satisfaction of all conditions to Closing, upon prior written
notice to Seller, Seller shall afford to Purchaser and to Purchaser’s financial
advisors, legal counsel, accountants, consultants, financing sources, and other
authorized representatives, access during normal business hours throughout the
period prior to the Closing Date, upon reasonable written notice, to its books,
records, properties, plants and personnel relating to the Purchased Assets and,
during such period, shall furnish as promptly as practicable to Purchaser, at
Purchaser’s expense, copies of such books and records as Purchaser shall
reasonably request.
 
Section 6.2. Conduct of the Business Pending the Closing.  Subject to any
obligations as debtors in possession under the Bankruptcy Code and except as
otherwise expressly contemplated by this Agreement or the Orders of the
Bankruptcy Court or except as described on Schedule 6.2 hereto, from the date
hereof until the Closing Date, Seller shall use commercially reasonable efforts
to conduct the Business substantially in the manner as conducted on the date of
this Agreement.  Without limiting the generality of the foregoing, subject to
any obligations as debtors in possession under the Bankruptcy Code and except as
otherwise expressly contemplated by this Agreement or the Orders of the
Bankruptcy Court or with the prior written consent of Purchaser (which consent
shall not be unreasonably withheld or delayed) or except as described in Section
6.6 hereto, from the date hereof until the Closing Date, Seller shall:
 

 
Page 12

--------------------------------------------------------------------------------

 



 
(a) Use, preserve and maintain the Purchased Assets in the ordinary course of
business and not cause material damage to or destruction or loss of any of such
Purchased Assets;
 
(b) Continue to maintain the insurance covering the Purchased Assets in effect
as of the date of this Agreement;
 
(c) Not commit any act or omit to do any act, nor permit any act or omission to
act, which causes a material breach of any Assumed Contract except for any act
or omission in connection with or as a result of the Bankruptcy Case or the
holdback of payments to vendors on or after November 1, 2008;
 
(d) Except in the ordinary course of business and except for sales of Equipment,
not enter into any agreement or agreements for the sale of a material amount of
any of the Purchased Assets unless any such item of Equipment is no longer
necessary for the operation of the Business; and
 
(e) Not, without prior consent of Purchaser, grant any raises or bonuses to
employees, except (i) in the ordinary course of business, (ii) the raises or
bonuses set forth on Schedule 6.2(e), or (iii) raises, bonuses, or other fringe
benefits provided in any key employee retention plan or other employee incentive
or severance plan that has been or may be approved by the Bankruptcy Court prior
to the Closing.
 
Section 6.3. Bankruptcy Action.
 
(a) This Agreement shall be subject to the consideration of higher or better
offers submitted at an auction ( the “Auction”) to be conducted in the
Bankruptcy Case in accordance with Sale Procedures set forth in the Sale
Procedure Motion attached as Exhibit B, which Seller shall promptly submit to
the Bankruptcy Court for approval upon commencement of the Bankruptcy Case.  Any
competing offer ( a “Competing Offer”) must be submitted to the Seller, in
writing, in accordance with the Sale Procedures.  No Competing Offer shall
qualify as a bid at the Auction unless, among other things, any requested
changes in the terms and conditions from those contained in this Agreement shall
have been approved by Seller in writing prior to the Auction.
 
(b) Purchaser hereby confirms the Sale Order and Bid Procedure Order containing
the provisions annexed hereto as Exhibit A and Exhibit B, respectively, are
acceptable to Purchaser. Seller shall use all reasonable efforts to obtain entry
of the Sale Order;
 
(c) Seller shall give appropriate notice, and provide appropriate opportunity
for hearing, to all parties entitled thereto, of all motions, orders, hearings
or other proceedings relating to this Agreement or the transactions contemplated
thereby.
 

 
Page 13

--------------------------------------------------------------------------------

 



 
Section 6.4. Break-up Fee.  In the event that, at the Auction, a Person presents
a Competing Offer which constitutes a higher or better offer in accordance with
the Bid Procedure Order and Seller subsequently consummates a sale of all or
substantially all the Purchased Assets to such Person, Purchaser shall be
entitled to a payment of a break-up fee (the “Break-up Fee”) in the amount of
$21,000, as may be permitted and paid in accordance with the Bid Procedure
Order.  The Break-up Fee shall be paid in cash from the proceeds of and
concurrent with the closing of any Competing Offer or as otherwise ordered by
the Bankruptcy Court.  The Break-up Fee shall be paid as, and constitute an
administrative expense, of Seller under Sections 503(b)(1) and 507(a)(1) of the
Bankruptcy Code.  
 
Section 6.5. Expense Reimbursement Fee.  In the event that, at the Auction, a
Person presents a Competing Offer which constitutes a higher or better offer in
accordance with the Bid Procedure Order and Seller subsequently consummates a
sale of all or substantially all the Purchased Assets to such Person, Purchaser
shall be entitled to a payment of an expense reimbursement fee ( the “Expense
Reimbursement Fee”) in the amount of $50,000, as may be permitted and paid in
accordance with the Sale Procedures Order.  The Expense Reimbursement Fee shall
be paid in cash from the proceeds of and concurrent with the closing of any
Competing Offer or as otherwise ordered by the Bankruptcy Court.  The Expense
Reimbursement Fee shall be paid as, and constitute an administrative expense, of
Seller under Sections 503(b)(1) and 507(a)(1) of the Bankruptcy Code.
 
Section 6.6. Schedules. The Schedules hereto may be updated by Seller up to the
Closing Date, and shall be updated by Seller on the Closing Date; provided that
such revised Schedules do not materially affect the terms of this Agreement or
the consummation of the transactions contemplated hereby.
 
Section 6.7. Commercially Reasonable Efforts; Transfer of Assets.  Seller will
use commercially reasonably efforts to obtain the Sale Order required for the
consummation of the transactions contemplated by this Agreement subject to
Seller’s right to accept higher or better offers at the Auction.
 
ARTICLE 7
 


 
Conditions to Closing
 
Section 7.1. Conditions to Seller’s Obligations. The obligation of Seller to
consummate the transactions contemplated hereby is subject to the satisfaction
at or prior to the Closing Date of the following conditions:
 
(a) The representations and warranties made by Purchaser in Section 5.1 shall
have been true and correct in all material respects when made and shall be true
and correct in all material respects as if originally made on and as of the
Closing Date;
 
(b) All obligations of Purchaser to be performed hereunder on or prior to the
Closing Date shall have been duly performed in all material respects;
 

 
Page 14

--------------------------------------------------------------------------------

 



 
(c) No action or proceeding before any court, government body or other tribunal
shall have been commenced or threatened (by a party other than Seller) wherein
an unfavorable judgment, decree or order would (i) prevent the carrying out of
this Agreement or any of the transactions contemplated hereby, (ii) declare
unlawful any of the transactions contemplated by this Agreement or (iii) cause
any of such transactions to be rescinded as reasonably determined by Purchaser
and Purchaser’s counsel;
 
(d) The Bid Procedure Order shall have been entered by the Bankruptcy Court and
the effectiveness of the Bid Procedure Order shall not have been modified,
reversed, vacated, stayed, restrained or enjoined.
 
(e) The Sale Order containing, among other things, provisions substantially the
same as those described in Exhibit A hereto, shall have been entered by the
Bankruptcy Court and the effectiveness of the Sale Order shall not have been
modified, reversed, vacated, stayed, restrained or enjoined on the Closing Date;
.
 
(f) To the extent not addressed or covered by the Sale Order, Seller shall have
received the consent of all third parties holding Encumbrances, Claims or
interests against the Purchased Assets to the release of all such Encumbrances,
Claims and interests in the Purchased Assets as required under 11 U.S.C. §
363(b) and (f);
 
(g) Seller’s receipt of Purchaser’s closing deliveries pursuant to Section 4.3;
 
(h) Seller’s receipt of the Deposit and the balance of the Purchase Price
pursuant to Section 4.2.  Each of the foregoing conditions is for the benefit of
Seller, which may waive any of such conditions at, or prior to, the Closing.
 
Section 7.2. Conditions to Purchaser’s Obligations. The obligation of Purchaser
to consummate the transaction contemplated hereby is subject to the satisfaction
at or prior to the Closing Date of the following conditions:
 
(a) The representations and warranties made by Seller in Section 5.2 shall have
been true and correct in all material respects when made, and shall be true and
correct in all material respects as if originally made on and as of the Closing
Date;
 
(b) All obligations of Seller to be performed hereunder on or prior to the
Closing Date shall have been duly performed in all material respects;
 
(c) No action or proceeding before any court, government body or other tribunal
shall have been commenced or threatened which seeks to (i) nullify, restrict or
modify the rights and protections afforded Purchaser in this Agreement and the
Sale Order, (ii) prevent the carrying out of this Agreement or any of the
transactions contemplated hereby, (iii) declare unlawful the transactions
contemplated by this Agreement, (iv) cause such transactions to be rescinded or
(v) materially affect the right of Purchaser to own, operate or control the
Purchased Assets following the Closing as reasonably determined by Purchaser and
Purchaser’s counsel;
 

 
Page 15

--------------------------------------------------------------------------------

 



 
(d) The Bid Procedure Order shall have been entered by the Bankruptcy Court and
the effectiveness of the Bid Procedure Order shall not have been modified,
reversed, vacated, stayed, restrained or enjoined.
 
(e) The Sale Order containing, among other things, provisions substantially the
same as those described in Exhibit A hereto, shall have been entered by the
Bankruptcy Court and the effectiveness of the Sale Order shall not have been
modified, reversed, vacated, stayed, restrained or enjoined on the Closing Date;
 
(f) To the extent not addressed or covered by the Sale Order, Seller shall have
received the consent of all third parties holding Encumbrances, Claims or
interests against the Purchased Assets to the release of all such Encumbrances,
Claims and interests in the Purchased Assets as required under 11 U.S.C. § 363
(b) and (f);
 
(g) Purchaser’s receipt of Seller’s closing deliveries pursuant to Section 4.3.
Each of the foregoing conditions is for the benefit of Purchaser, which may
waive any of such conditions at, or prior to, the Closing.
 
(h) Seller shall have delivered to Purchaser such bills of sale, endorsements,
assignments, and other good and sufficient instruments of conveyance and
transfer, in form and substance reasonably satisfactory to Purchaser and its
counsel, as are effective to vest in Purchaser good and marketable title to all
of Seller’s interest in the Purchased Assets free and clear of any encumbrances
or Claims.
 
ARTICLE 8
 


 
Other Agreements
 
Section 8.1. Further Assurances. The Parties shall execute such further
documents, and perform such further acts, as may be reasonably necessary to
transfer and convey the Purchased Assets to Purchaser, on the terms herein
contained, and to otherwise comply with the terms of this Agreement and.
consummate the transaction contemplated hereby.
 
Section 8.2. Post-Closing Access. Purchaser agrees to store the Business Records
and computers, computerbooks, records and files, for 3 years following Closing
and to permit Seller to have access to the Business Records for 3 years
following the Closing Date, without cost or expense.
 
Section 8.3. Efforts and Actions to Cause Closings to Occur. Upon the terms and
subject to the conditions of this Agreement, each of Seller and Purchaser shall
use their respective commercially reasonable efforts to take, or cause to be
taken, all actions, and to do, or cause to be done and cooperate with each other
in order to do, all things necessary, proper or advisable (subject to any
applicable laws) to consummate the Closing as promptly as practicable,
including, but not limited to, the preparation and filing of all motions, forms,
registrations and notices required to be filed to consummate the Closing and the
taking of such actions as are reasonably necessary to obtain any requisite
approvals, authorizations, consents, orders, licenses,
 

 
Page 16

--------------------------------------------------------------------------------

 

 permits, exemptions or waivers by any third party or governmental entity. In
addition, no Party shall take any action after the date hereof that could
reasonably be expected to materially delay the obtaining of, or result in not
obtaining, any permission, approval or consent from any governmental entity or
other Person required to be obtained prior to Closing.
 
Section 8.4. Collection of Accounts Receivable Following the Closing.  Purchaser
shall promptly remit to Seller any payments received by Purchaser following the
Closing Date with respect to Seller’s accounts receivable.
 
Section 8.5. Survival. Except as specifically provided to the contrary in this
Agreement, the representations, warranties, covenants and agreements of the
Parties contained in this Agreement or any agreement delivered in connection
herewith shall not survive the Closing Date.
 
ARTICLE 9
 


 
Termination
 
Section 9.1. Termination by Mutual Consent. This Agreement may be terminated at
any time prior to the Closing Date by mutual written agreement of Seller and
Purchaser.
 
Section 9.2. Termination by Seller. Seller may terminate this Agreement at any
time prior to the Closing Date if:
 
(a) there has been a material breach by Purchaser of any of its representations
or warranties contained in this Agreement which breach is not cured within ten
(10) Business Days after written notice thereof;
 
(b) there has been a material breach of any of the covenants or agreements set
forth in this Agreement on the part of Purchaser, which breach is not curable
or, if curable, is not cured within ten (10) days after written notice of such
breach is given by Seller to Purchaser;
 
(c) the conditions to the obligations of Seller set forth in Section 7.1 shall
not have been waived or satisfied on or before the Termination Date or such
earlier date as may be specified therefor, including, without limitation, as a
result of an overbid by a third party that results in an Sale Order for the
transactions contemplated hereby not being entered by the Bankruptcy Court;
 
(d) there shall be in effect a final non-appealable court order restraining,
enjoining or otherwise prohibiting the consummation of the transactions
contemplated hereby; or
 
(e) the Closing Date shall not have occurred on or prior to sixty (60) days from
the Filing Date (the “Termination Date”); provided, however, that the right to
terminate shall not be available under this Section 9.2(e) if the Closing shall
not have occurred by such date as a result of the failure of Seller to fulfill
any of its obligations under this Agreement.
 

 
Page 17

--------------------------------------------------------------------------------

 



 
Section 9.3. Termination by Purchaser. Purchaser may terminate this Agreement at
any time prior to the Closing Date if:
 
(a) there has been a material breach by Seller of any of its representations or
warranties contained in this Agreement which breach is not cured within ten (10)
Business Days after written notice thereof;
 
(b) there has been a material breach of any of the covenants or agreements set
forth in this Agreement on the part of Seller, which breach is not curable or,
if curable, is not cured within. ten (10) days after written notice of such
breach is given by Purchaser to Seller;
 
(c) the conditions to the obligations of Purchaser set forth in Section 7.2
shall not have been waived or satisfied on or before the Termination Date or
such earlier date as may be specified therefore;
 
(d) the Bid Procedure Order, including the Break-up Fee and the Expense
Reimbursement Fee, is not approved by the Bankruptcy Court within twenty (20)
days of the Filing Date;
 
(e) the Sale Order, including the Break-up Fee and the Expense Reimbursement
Fee, is not approved by the Bankruptcy Court within forty (40) days of the
Filing Date;
 
(f) there shall be in effect a final non-appealable court order restraining,
enjoining or otherwise prohibiting the consummation of the transactions
contemplated hereby;
 
(g) the entry of an order by the Bankruptcy Court authorizing the sale of the
Purchased Assets of Seller to any entity other than Buyer; or
 
(h) the Closing Date shall not have occurred on or prior to the Termination
Date; provided, however, that the right to terminate shall not be available
under this Section 9.3(h) if the Closing shall not have occurred by such date as
a result of the failure of Purchaser to fulfill any of its obligations under
this Agreement.
 
Section 9.4. Effect of Termination and Abandonment. In the event of termination
of the Agreement pursuant to this Article 9, written notice thereof shall as
promptly as practicable be given to the other Party to this Agreement and this
Agreement shall terminate and the transactions contemplated hereby shall be
abandoned, without further action by either of the Parties, and the Deposit
shall (i) in the event of a termination under Section 9.2(d) or 9.3, be returned
to Purchaser without the requirement of Purchaser’s delivery of a written
instruction or authorization to the Foley Firm concerning the same which
instruction and authorization is hereby granted, and (ii) in the event of a
termination under Section 9.2(a), (b), (c) or (e), be delivered to Seller
without the requirement of Seller’s delivery of a written instruction or
authorization to the Foley Firm concerning the same which instruction and
authorization is hereby granted. If this Agreement is terminated as provided
herein upon delivery of the Deposit in accordance with this Section 9.4, all
obligations of the Parties shall terminate.
 

 
Page 18

--------------------------------------------------------------------------------

 



 
ARTICLE 10
 


 
Miscellaneous
 
Section 10.1. Publicity. Except as otherwise required by law or in connection
with Seller’s bankruptcy filings with the Bankruptcy Court and the publication
of requisite notices of sale in national and regional publications in connection
with the sale of the Purchased Assets in the bankruptcy proceedings, press
releases concerning this transaction shall be made only with the prior approval
of Seller and Purchaser, which approval shall not be unreasonably
withheld.  Notwithstanding the forgoing, the Parties acknowledge that Seller
will advertise the proposed sale as part of the Bankruptcy auction process.
 
Section 10.2. Notices. All notices required or permitted to be given hereunder
shall be in writing and may be delivered by hand, by facsimile or by nationally
recognized private courier. Notices delivered by hand, by facsimile or by
nationally recognized private carrier shall be deemed given on the first
business day following receipt; provided, however, that a notice delivered by
facsimile shall only be effective if such notice is also delivered by hand, or
deposited in the United States mail, postage prepaid, registered or certified
mail on or before two (2) Business Days after its delivery by facsimile. All
notices shall be addressed as follows:
 
if to Purchaser:
Metaverse Corporation
277 Whitehead Road
Hamilton, NJ 08619
Attention: President
Fax: (609) 689-6608
 
 
with a copy to:
Sonnenschein Nath & Rosenthal LLP
1221 Avenue of the Americas
New York, NY  10020
Fax:  (212) 768-6800
Attention:                                Peter L. Korn, Jr., Esq.
Farrington Yates, Esq.
 


 
Page 19

--------------------------------------------------------------------------------

 



if to Seller to:
ArtSelect, Inc.
7660 Centurion Parkway
Jacksonville, FL  32256
Fax:  (904) 641-4480
Attention:                                John Z. Ferguson
 
with a copy to Seller’s counsel:
Foley & Lardner LLP
One Independent Drive, Suite 1300
Jacksonville, FL 32202
Fax: (904) 359-8700
Attention:                                Michael Kirwan, Esq.
Gardner F. Davis, Esq.



 
or, in each case, at such other address as may be specified in writing to the
other party.
 
Section 10.3. Expenses. Other than as set forth in this Agreement, each of
Seller and Purchaser will bear their respective costs and expenses (including
legal fees and expenses) incurred in connection with this Agreement and the
transactions contemplated hereby.
 
Section 10.4. Entire Agreement. This Agreement and the instruments to be
delivered by the Parties pursuant to the provisions hereof constitute the entire
agreement between the Parties. Each Exhibit and Schedule attached hereto shall
be considered incorporated into this Agreement.
 
Section 10.5. Applicable Law. This Agreement shall be governed and controlled as
to validity, enforcement, interpretation, construction, effect and in all other
respects by the internal laws of the State of Florida applicable to contracts
made therein, without regard to rules of conflicts of law.
 
Section 10.6. Binding Effect; No Third Party Beneficiaries. This Agreement shall
inure to the benefit of and be binding upon the Parties hereto, and their
successors and permitted assigns. The parties specifically acknowledge and agree
that the Seller as debtor-in-possession under the Bankruptcy Code and any
trustee appointed for Seller under the Bankruptcy Code shall be specifically
entitled to the benefit of this Agreement.  Nothing in this Agreement, express
or implied, is intended to confer on any person other than the Parties hereto,
and their respective successors and permitted assigns, any rights, remedies,
obligations or liabilities under or by reason of this Agreement.
 
Section 10.7. Assignability. This Agreement shall not be assignable by either
Party without the prior written consent of the other Party, except that at or
prior to the Closing, Purchaser may assign its rights and delegate its duties
under this Agreement to one or more Affiliates; provided that such assignment
shall not discharge the obligations and liabilities of Purchaser hereunder.
 

 
Page 20

--------------------------------------------------------------------------------

 



 
Section 10.8. Amendments. This Agreement shall not be modified or amended except
pursuant to an instrument in writing executed and delivered on behalf of each of
the Parties hereto.
 
Section 10.9. Headings. The headings contained in this Agreement are for
convenience of reference only and shall not affect the meaning or interpretation
of this Agreement.
 
Section 10.10. Counterparts. This Agreement maybe executed in counterparts, each
of which shall constitute an original and both of which taken together shall
constitute one and the same Agreement. Delivery of an electronic counterpart
shall be effective as delivery of a manually executed counterpart.
 
Section 10.11. Exclusive Jurisdiction. Purchaser and Seller agree that upon
Seller’s filing bankruptcy, all disputes arising hereunder shall, prior to the
issuance of a final decree from the Bankruptcy Court closing the Bankruptcy
Case, be resolved by the Bankruptcy Court which shall have exclusive
jurisdiction over all disputes and other matters relating to the interpretation
and enforcement of this Agreement or any ancillary document executed pursuant
hereto, and Purchaser expressly consents to and agrees not to contest such
exclusive jurisdiction. If the Bankruptcy Court does not have or abstains from
exercising such jurisdiction, Purchaser expressly consents to and agrees not to
contest the non exclusive jurisdiction of the courts of the State of Florida
and, to the extent permitted by applicable law, of any Federal Court, in each
case located in Jacksonville, Florida.
 
Section 10.12. Tax Matters.  In the event that Section 1146(c) of the Bankruptcy
Code does not apply to the transactions contemplated hereby, Purchaser shall be
responsible for the timely payment of all sales, use, transfer (including,
without limitation, documentary transfer stamp and like taxes) and similar taxes
payable in connection with the consummation of the transactions contemplated by
this Agreement and the sale and transfer of the Purchased Assets to Purchaser or
its designee.
 

 
Page 21

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have executed this Asset Purchase Agreement as
of the date first above written.
 
ARTSELECT, INC.




By:                 /s/ John Z. Ferguson
Name: John Z. Ferguson
Title: President






METAVERSE CORPORATION




By:                 /s/ Doug Kerwin
Name: Doug Kerwin
Title: President







 
Page 22

--------------------------------------------------------------------------------

 

TABLE OF EXHIBITS AND SCHEDULES
 
EXHIBIT A – Sale Order


EXHIBIT B – Sale Procedures Order


EXHIBIT C-1 – Bill of Sale


EXHIBIT C-2 - Assignment of Intellectual Property


SCHEDULE 2.2(a) – List of existing operating equipment, manufacturing equipment,
office equipment, furniture, computers, computer files and books


SCHEDULE 2.2(b) – List of trademarks, trade names, service marks


SCHEDULE 2.4 – Partner Contracts


SCHEDULE 4.5 – Price Allocation


SCHEDULE 5.2(d) – Encumbrances on Purchased Assets


SCHEDULE 5.2(f)- Claims, Litigation and Disputes


SCHEDULE 6.2 – Conduct of Business Pending the Closing


SCHEDULE 6.2(e) – Raises or Bonuses to Employees






Page 23